Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment

The amendment filed on 06/20/2020 has been entered. Claims 1, 3-11, 14 and 16-20 are now pending in the Application. Claims 1, 3, 5-7, 11, 14, 16 and 18-20 have been amended and claims 2, 12-13 and 15 have been canceled by the Applicant. Previous claim objections and claim rejections under 35 U.S.C. 112(b) have been withdrawn in light of applicant’s amendments to claims. Claims 1, 3-11, 14, and 16-20 are found allowable. 


Allowable Subject Matter

Claims 1, 3-11, 14, and 16-20 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding to independent claim 1, directed towards an optical system the cited close prior art of Shimizu (of record) , teaches (see Figs. 1-11) such an optical system (i.e. focusing macro lens, Figs. 8-11, paragraphs [46-48]) comprising: 
in order from an object side to an image side (i.e. in order from object side to image side i.e. image plane IP, see e.g. Figs. 8-11, paragraphs [46-48]), 
a first lens unit having a positive refractive power (see e.g. Figs. 8-11, paragraphs [46-48]), a second lens unit having a negative refractive power (see e.g. Figs. 8-11, paragraphs [46-48]), an intermediate unit including one or more lens units (see e.g. Figs. 2A-B), and a final lens unit having a negative refractive power (see e.g. Figs. 8-11, paragraphs [46-48]), 
wherein a distance between adjacent lens units changes in focusing (i.e. see e.g. Figs. 8-11, paragraphs [46-48]), 
wherein the first lens unit includes a positive lens GP1 closest to an object and a positive lens GP2 adjacent to the image side of the positive lens GP1 (see e.g. Figs. 8-11, paragraphs [46-48]),
wherein the second lens unit moves toward an image side and a lens unit closest to the image plane in the one or more lens units included in the intermediate unit moves toward the object side from a state in which an object is in focus at infinity to a state in which the object is focused at the imaging magnification of -0.5 (see e.g. Figs. 8-11, paragraphs [46-48]), 
wherein the following inequalities are satisfied:
MF1/MF2 <0 (i.e. as due to movement of L2 and L3, e.g. from variable distances at infinity and 5:1 mag.), and 
fF1/f <0 (i.e. as due to focal length of L2 and overall focal length Figs. 8-11, paragraphs [46-48] value -0.35 in emb. 2 and obvious due to optimization of very close values in embs. 1 and 3, see previous Office Action dated 03/21/2022),
where MF1 is an amount of movement of the second lens unit, MF2 is an amount of movement of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit (i.e. as net amount of movement L2 and L3 lenses from variable distances), 
an amount of movement is a difference between a position of a lens unit when an object is in focus at infinity and a position of the lens unit when an object is focused at the imaging magnification of -0.2 (i.e. as amount of movement L2 and L3 lenses from variable distances, infinity to 5:1 mag, Figs. 8-11, paragraphs [46-48]), fF1 is a focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity (as focal length of L2 and overall focal length f, Figs. 1-11, paragraphs [46-48], see also see previous Office Action dated 03/21/2022).  
However, regarding claim 1, the prior art of Shimizu taken either singly or in combination fails to anticipate or fairly suggest such optical system including the specific arrangement where the lower limit of the range for the ratio MF1/MF2 is satisfied i.e. -0.40 < MF1/MF2, and in combination with all other claimed limitations of claim 1. 

With respect to claims 3-11, 14, and 16-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.


Regarding to independent claim 1, directed towards an optical system the cited close prior art of Taki (of record), teaches (see Figs. 2A-7B) such an optical system (i.e. image taking lens system, paragraphs [26-28, 48-51]) comprising: 
in order from an object side to an image side (i.e. in order from object side to image side i.e. image plane I, see e.g. Figs. 2A-B), 
a first lens unit having a positive refractive power (see e.g. Figs. 2A-B), a second lens unit having a negative refractive power (see e.g. Figs. 2A-B), an intermediate unit including one or more lens units (see e.g. Figs. 2A-B), and a final lens unit having a negative refractive power (see e.g. Figs. 2A-B, table paragraphs [51]), 
wherein a distance between adjacent lens units changes in focusing (i.e. (see e.g. Figs. 2A-B, table paragraphs [51]), 
wherein the first lens unit includes a positive lens GP1 closest to an object and a positive lens GP2 adjacent to the image side of the positive lens GP1 (see e.g. Figs. 2A-B, table paragraphs [51]),
wherein the second lens unit moves toward an image side and a lens unit closest to the image plane in the one or more lens units included in the intermediate unit moves toward the object side from a state in which an object is in focus at infinity to a state in which the object is focused at the imaging magnification of -0.5 (see e.g. Figs. 2A-B, table paragraphs [51]), 
wherein the following inequalities are satisfied:
  -0.4 < MF1/MF2 <0 (i.e. as due to movement of G2 and G3, e.g. from variable distances at infinity and -0.5 mag.,), and 
fF1/f <0 (i.e. as due to focal length of G2 and overall focal length paragraphs [48, 51])),
where MF1 is an amount of movement of the second lens unit, MF2 is an amount of movement of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit (i.e. as net amount of movement G2 and G3 lenses from variable distances), 
an amount of movement is a difference between a position of a lens unit when an object is in focus at infinity and a position of the lens unit when an object is focused at the imaging magnification of -0.2 (i.e. as amount of movement G2 and G3 lenses from variable distances, infinity to beta=-0.5 mag., where due to linearity of movement the above ratio is essentially the same as for the movement to close distance at magnification i.e. -0.2 mag, paragraphs [51]), fF1 is a focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity (as focal length of G2 and overall focal length f, e.g. paragraphs [51], also see previous Office Action dated 03/21/2022).  
However, regarding claim 1, the prior art of Taki taken either singly or in combination fails to anticipate or fairly suggest such optical system including the specific arrangement where the lower limit of the range for the ratio fF1/f is satisfied i.e. -0.37 < fF1/f , and in combination with all other claimed limitations of claim 1. 

With respect to claims 3-11, 14, and 16-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

	


Regarding to independent claim 1, directed towards an optical system the close prior art of Wada US 20080225406 A1, teaches (see Figs. 1-17) such an optical system (i.e. close-up lens, imaging apparatus, Title, Abstract, paragraphs [05, 09-28, 47-55, 69-76], example embodiments in Tables 1-8, as depicted in Figs. 1, 3, 5, 7, 9, 11, 13, 15 and as apparatus in Fig. 17) comprising: 
in order from an object side to an image side (i.e. in order from object side to image side i.e. image plane I, see e.g. Figs. 1, 3, Tables 1-8), 
a first lens unit having a positive refractive power (G1 positive, e.g. paragraphs [69-76], Tables 1-8), a second lens unit having a negative refractive power (G2 negative, e.g. paragraphs [69-76], Tables 1-8), an intermediate unit including one or more lens units (e.g. G3 e.g. positive, with several lenses, e.g. paragraphs [69-76], Tables 1-8), and a final lens unit having a negative refractive power (G4 negative, e.g. paragraphs [69-76], Tables 1-8), 
wherein a distance between adjacent lens units changes in focusing (i.e. due to movement of G2, G3 in focusing, Abstract, paragraphs [09-10, 47-48, 69], as depicted in e.g. Figs. 1, 3, etc.), 
wherein the first lens unit includes a positive lens GP1 closest to an object and a positive lens GP2 adjacent to the image side of the positive lens GP1 (e.g. as G1 in Fig. 1, has in order first meniscus lens positive lens and second double convex positive, or similarly in Figs. 3, 5, etc. e.g. paragraphs [70, 84], Tables 1-8),
wherein the second lens unit moves toward an image side and a lens unit closest to the image plane in the one or more lens units included in the intermediate unit moves toward the object side from a state in which an object is in focus at infinity to a state in which the object is focused at the imaging magnification of -0.5 (i.e. as lens group G2 is moved along an optical axis toward the image plane I, and the third lens group G3 is moved along the optical axis toward the object in focusing from infinity to close distance including magnification of -0.5, paragraphs [09-10, 47-48, 69-79], Table 1-8, as depicted in e.g. Figs. 1, 3, etc.), 
wherein the following inequalities are satisfied:
  -0.4 < MF1/MF2 <0 (i.e. as due to movement of G2 and G3, e.g. from variable distances at infinity beta=0 to close range at e.g. beta=-0.5, e.g. value -0.365, paragraphs 69-79], Table 1, similar values in Tables 2-8), and 
-0.37 < fF1/f <0 (i.e. as due to focal length of G2 and overall focal length f, e.g. from Table 1, value   -5.14),
where MF1 is an amount of movement of the second lens unit, MF2 is an amount of movement of the lens unit closest to the image plane in the one or more lens units included in the intermediate unit (i.e. as net amount of movement G2 and G3 lenses from variable distances, e.g. Tables 1-8), 
an amount of movement is a difference between a position of a lens unit when an object is in focus at infinity and a position of the lens unit when an object is focused at the imaging magnification of -0.2 (i.e. as amount of movement G2 and G3 lenses from variable distances, e.g. Tables 1-8, at beta =0 (infinity) to beta=-0.5, where due to linearity of movement the above ratio is essentially the same as for the movement to close distance at magnification i.e. beta=-0.2, see Tables 1-8), fF1 is a focal length of the second lens unit, and f is a focal length of the optical system when an object is in focus at infinity (i.e. focal length of G2 and overall focal length f, e.g. from Table 1, also tables 2-8).  
However, regarding claim 1, the prior art of Wada taken either singly or in combination fails to anticipate or fairly suggest such optical system including the specific arrangement where the lower limit of the range for the ratio fF1/f is satisfied i.e. -0.37 < fF1/f , and in combination with all other claimed limitations of claim 1. 

With respect to claims 3-11, 14, and 16-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872